Case 2:13-cv-04838-JFB-AKT Document 181 Filed 08/05/19 Page 1 of 1 PagelD #: 4894


   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK.

   JESSICA SUNDERLAND,
                                                                   STIPULATION AND ORDER
                                                 Plaintiff,            OF VOLUNTARY
                                                                         DISMISSAL
                           -against-
                                                                         13-cv-4838 (JFB)(AKn
   SUFFOLK COUNTY, NEW YORK;
   VINCENT T. GERACI;
                                                                                     FILED
                                                                                  IN CLERK'S OFFICE
   DENNIS RUSSO;      _                                                     U.S. DISTRICT COURT E.D.N.Y.
   and THOMAS TROIANO,

                                              Defendants.
                                                                            *      AUG    oe 2019        *
                                                                            LONG l&bANC OFFICE

            IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
   counsel for the respective parties hereto, that the above-captioned action be, and the same hereby
   is voluntarily dismissed with prejudice, pursuant to F.R.C.P. Rule 4l(a)(l), without costs or
   attorneys' fees to any party, and,


            IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be so
   ordered via endorsement hereon without further notice to any party.
   Dated:     Haur,P,auge, New York
              'J().vy Z,3     ,2019


   /.d,M.fwn ,                                       By: David B. Shanies
                                                     David B. Shanies Law Office
   County Attorney
   By: Brian C. Mitchell                             411 Lafayette Street, Sixth Floor
   Assistant County Attorney                         New York, New York 10003
   100 Veterans Memorial Highway
   Hauppauge, New York 11788                         Seth D. Rothman
                                                     Fara Tabatabai                  .p __\.   () Ill\
                                                     Hughes Hubbard & Reed LLP l..,tvv\ ~
                                                     One Battery Park Plaza         I fl _ ~ 1J\ s
                                                     New York, New York 10004       l)l.A)V-pv,.

            SO ORDERED:
                                                                                               ~

         Dated: New York

     _ _ _ _ _ _,2019                                                 S/ JOSEPH F BIANCO


  Hon. Joseph F. Bianco, U.S.D.J.
